The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 05/04/2021.
4.	Claims 1 and 5-8 are currently pending.
5.	Claim 1 has been amended.
6.	Claims 2-4 have been cancelled.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
	Claim 1 includes the limitations “a plurality of columnar projections arranged along an outer circumferential edge of the plate”. Nowhere does the Specification, as originally filed, that the projections are arranged at said location. 
Regarding claims 5-8:
	Claims 5-8 are rejected at least based on their dependency from claim 1.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


11.	Claims 1 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
	Claim 1 includes the limitations “a plurality of columnar projections arranged along an outer circumferential edge of the plate”. However, the claim later sets forth “a plurality of columnar projections which are arranged on the top surface of the plate on the central portion of the plate”. Therefore, this limitation is indefinite because it is contradictory to that which is later claimed. For purposes of prosecution on the merits, examiner is interpreting this limitation to impart no additional structure because (i) it is contradictory to that which is claimed, and (ii) it is contradictory to that which is originally disclosed [see 112(a) rejection above].
Regarding claims 5-8:
	Claims 5-8 are rejected at least based on their dependency from claim 1.

Specification
12.	The amendment filed 05/04/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a plurality of columnar projections arranged along an outer circumferential edge of the plate”.
as originally filed), and (ii) it is a substantial duplication of the claims and is therefore repetitive (the claims are part of the Specification).

Claim Rejections - 35 USC § 103
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitabayashi et al (US 5,530,616) in view of Kulshreshtha et al (US 2016/0064264), Frankel (US 6,106,630), and Ono (US 2015/0049410).
Regarding claim 1:
	Kitabayashi teaches a plasma processing apparatus (plasma processing apparatus) in which a sample as a processing target (wafer, W) placed and held on a sample stage (metal plate, 2) is processed using plasma (plasma) generated inside a processing chamber, the sample stage (metal plate, 2) being disposed inside the processing chamber [fig 1-2 & col 4, lines 27-48], the plasma processing apparatus (plasma processing apparatus) comprising: a plate (dielectric layer, 3) disposed on the sample stage (metal plate, 2) having a top surface (upper surface of the dielectric layer 3) placed with the sample (wafer, W), and being formed of a first dielectric (dielectric), comprising an outer circumferential protruding portion (rim, 3a) which is disposed in a ring shape having an outer diameter smaller than the sample diameter (see fig 2) and surrounding a central portion on the top surface of the plate along an outer circumferential edge of the plate (raised from an upper surface of the dielectric layer 3 along its outer peripheral edge) [fig 1-2 & col 3-4, lines 59-15]; a plurality of columnar projections (plurality of protrusions, 5) which are arranged on the top surface of the plate (upper surface of the dielectric layer, 3) on the central portion of the plate (clamping region, 3b) surrounded by the outer circumferential portion (rim, 3a) [fig 1-2 & col 3-4, lines 59-15]; and a film electrode (inner electrode, 4) which is disposed below the top surface of the plate (top of 3) and is supplied electric power (via DC power supply circuit 7) for electrostatically holding the sample placed on the sample stage (electrostatically clamping the semiconductor wafer W to the dielectric layer 3) [fig 1-2 & col 4, lines 27-47].

Kulshreshtha teaches a film (coating material, 230) formed of a second dielectric (may be a dielectric material) which covers the top surface of the plate (formed on at least the top surface 224 of the body 222) including a sidewall surface of the outer circumferential protruding portion (230 may also be formed on the sides 214 of the substrate support assembly 110 and/or the sides of the body 222) [fig 3 & 0038], and a lower end portion of a sidewall surface of each of said plurality of columnar projections (230 covers lower portion of sidewalls of contact areas 312) provided in contact with the top surface of the plate (see fig 3), wherein each of the plurality of columnar projections has a portion of a side wall surface including a top end thereof and a top surface which are not covered by the film formed of the second dielectric (see fig 3 - 230 does not cover upper portion of sidewalls of contact areas 312) and exposed to the processing chamber while the sample is not placed on the sample stage (see fig 3) [fig 3 & 0033, 0038].
Kitabayashi and Kulshreshtha are analogous inventions in the field of substrate support apparatuses. It would have been obvious to one skilled in the art before the 
Kitabayashi modified by Kulshreshtha does not specifically teach the film formed of a second dielectric covers an entirety of the top surface of the outer circumferential protruding portion.
	Frankel teaches a film (protective layer, 500) formed of the second dielectric (dielectric ceramic layer) covers the entirety of a top surface of the outer circumferential protruding portion (preferably covers the entire upper surface 501, which comprises annular upper flange surface 12c) [fig 8A, 3A & col 11, lines 1-15 and 31-53].
Modified Kitabayashi and Frankel are analogous inventions in the field of substrate support apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the outer circumferential protruding portion of modified Hayashi to include a cover of a film formed of the second dielectric of Frankel to provide corrosion protection [Frankel - col 11, lines 25-53].
Kitabayashi modified by Kulshreshtha and Frankel does not specifically teach the plurality of columnar projections and the outer circumferential protruding portion are constituted in one body with the plate. 
Ono teaches the plurality of columnar projections (convex portions, 6) and the outer circumferential protruding portion (peripheral wall, 4) are constituted in one body with the plate (see fig 4b-4d vs. 4a) [fig 4a-d & 0040].

Although taught by the cited prior art, the limitations “when the sample is placed and held on the top surface of said columnar projection and a surface of the film formed of the second dielectric on the top surface of the outer circumferential protruding portion, the plate is constructed so as to form a vertical gap between the top surface of the film formed of the second dielectric disposed on the central portion of the top surface of the plate and the sample, and the portion of the side wall surface of each of the plurality of columnar projections is exposed to the vertical gap” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). These limitations depend entirely on the shape of the sample to be processed.
Regarding claim 5:

In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 6:
	Modified Kitabayashi teaches the thickness of the second dielectric film is set to 2 µm to 10 µm (may have a thickness of about 100 .ANG. to about 100000 .ANG.) [Kulshreshtha – fig 3 & 0030]. 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 7:
	Modified Kitabayashi teaches a ratio of an area of a portion covered with the film formed of the second dielectric (coating material, 230, formed in trenches 302) on the top surface of the plate with respect to an area of the entire top surface is 90% or more (the ratio of the total area of the upper surfaces of protrusions to the entire area of the upper surface of a dielectric layer of the electrostatic chuck being less than 10%) [Kitabayashi – fig 1-2 & col 3, lines 1-6 and Kulshreshtha – fig 3 & 0032, 0038]. 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
16.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitabayashi et al (US 5,530,616) in view of Kulshreshtha et al (US 2016/0064264), Frankel (US 6,106,630), and Ono (US 2015/0049410) as applied to claims 1 and 5-7 above, and further in view of Hayashi et al (US 2015/0243541).
	The limitations of claims 1 and 5-7 have been set forth above.
Regarding claim 8:
	Modified Kitabayashi does not specifically teach the first dielectric contains aluminum oxide and the second dielectric contains yttrium oxide.
Hayashi teaches the first dielectric (21b) contains aluminum oxide (aluminum oxide) and the second dielectric (protective film, 23) contains yttrium oxide (yttria) [fig 3 & 0055].
Modified Kitabayashi and Hayashi are analogous inventions in the field of substrate support apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first dielectric and second dielectric of modified Kitabayashi with the materials of Hayashi since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].

Response to Arguments
17.	Applicant’s arguments, see Remarks, filed 01/26/2021, with respect to the rejection of claim(s) 1-2 and 5-8 under 35 USC 103 have been fully considered but they are not persuasive.

	In response, it is noted that the location of an object to be processed is irrelevant. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). A larger wafer may be processed and placed on 12c. Furthermore, it is noted that Kitabayashi teaches a wafer sitting on an “outer circumferential protruding portion” (outer rim, 3a) [fig 1]. 
	Applicant argues that Kitabayashi and Kulshreshtha do not disclose “an outer circumferential protruding portion” at all (page 18 of the remarks).
	In response, it is noted that this assertion is blatantly false. Kitabayashi teaches an “outer circumferential protruding portion” (outer rim, 3a) [fig 1]. 
In response to applicant's argument that applicant has determined the claimed structure to have particular advantages, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicant argues that Kulshreshtha does not teach the columnar members made in one body with the plate and does not teach a coating material covering an outer circumferential protruding portion. 
	In response, it is noted that this argument is NOT directed to the rejection of record. Kulshreshtha was not relied upon to teach these features. Nonetheless, Kulshreshtha teaches the body and columnar members made in one body with the plate 
	Applicant argues that Kulshreshtha is directed to a different problem. 
In response, it is once again noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). There are many reasons why something may be obvious. 
	Applicant argues that Ono and Hayashi do not teach a “film formed of a second dielectric covers an entirety of the top surface of the outer circumferential protruding portion”. 
In response, it is noted that this argument is NOT directed to the rejection of record. Frankel was relied upon to teach this feature.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukasawa et al (US 2014/0063680), Bex et al (US 9,354,528), and Yokoyama (JP 2003-282688A) teach a film formed of a second dielectric which covers the top surface of the top plate [fig 11D, 10, and 1b, respectively].
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Benjamin Kendall/Primary Examiner, Art Unit 1718